Earl Warren: --Lloyd Anderson, Petitioner, versus Alabama. Mr. Greenberg, had you concluded your opening argument? Mr. Clark, you may proceed.
David W. Clark: Thank you, sir. May it please the Court. Mr.Greenberg yesterday afternoon gave his summary of the case which he substantially covered the facts. However, I noted few discrepancies which I would like to call to the attention of the Court before I proceed with my argument. There were some mention of some perspective jurors not being found and that they were Negroes, there is nothing in the record which shows whether they were whites or Negroes. In fact, it appears that all five Negroes were called at this jury -- on this jury. And while I'm mentioning that exhibit, I should like to point out that they're excused and they're not found and the members who were struck were all marked in red ink. There's no discrimination as to whether they were not found or excused.
Charles E. Whittaker: (Inaudible)
David W. Clark: No, sir. There is not, sir. All the cards contained and they're all white cards. They have the man's name, his occupation and where he lives. There is nothing that would indicate his race, color or creed.
Charles E. Whittaker: (Inaudible)
David W. Clark: May it please the Court. My only information on that is Fikes versus State, in which they said that in the old jury roll was urged, there was a new one which contained approximately 1500 names of which 250 or 300 were Negroes. That is my only information on that, Your Honor. I should like to point out in the record on page 61 that if the hearing on these motions that the attorney for the petitioner made no objection except to the -- the number of Negroes on the jury roll. Now, the Court, speaking to Attorney Gray says, "Do you make any claim in either of the grounds that there had been an arbitrary conduct in this Court as far as this venire is concerned that arbitrarily excluded any Negro that might be on this venire observance in this -- on this jury?" And Attorney Hall says, "No, sir." "Further, as I understand you just simply say that you don't think there were enough Negroes in the jury box or some reason connected with the jury roll or jury box." Attorney Hall says, "Yes, sir." That's on record page 71.
Speaker: 71
David W. Clark: 61, sir, I'm sorry.
Speaker: What was meant there --
David W. Clark: Yes, sir.
Speaker: -- in that -- that particular moment with reference to this venire?
David W. Clark: That was the petit jury venire.
Speaker: Well, what is that?
David W. Clark: There was a motion, I believe, at that time to quash the venire. There was first a --
Speaker: All the jurors --
David W. Clark: Yes, sir.
Speaker: -- summoned for the week?
David W. Clark: Yes, sir.
Speaker: All who had been summoned and qualified or had they been qualified at that --
David W. Clark: They had been qualified at that time, I believe. Also, I should like to point out to the Court that there is no positive record as to who struck the two remaining Negro juries -- jurors. As I point out, there were five jurors called. One, I believe (Inaudible) was excused for being over 65, two were excused for -- one had an attack and one was sick, which he's permitted to -- for the trial juries in Alabama to excuse those men on noncapital cases.
Speaker: May I ask you just one other question --
David W. Clark: Yes, sir.
Felix Frankfurter: -- to clear my mind. How many were on the total venire for the week to try cases? How many jurors?
David W. Clark: From the discussion of the case, sir, only five names are mentioned.
Speaker: Only what?
David W. Clark: Five Negroes are mentioned.
Speaker: I mean --
David W. Clark: Oh, the entire, I believe they are 68, sir.
Speaker: 68.
David W. Clark: 68 people.
Speaker: Now, when the time came to strike, was there right given to strike from the entire 68 or was there a certain group brought into the courtroom?
David W. Clark: There was a hearing which they excuse some young and then they were strict on -- in accordance with Alabama law of which the State has one strike and the defendant has two.
Speaker: From the entire venire?
David W. Clark: Yes, sir.
Speaker: I asked that because it used to be the practice in some of the counties that you would call for a certain number of jurors out of the entire venire.
David W. Clark: Yes. Well, this --
Speaker: They would be called into the courtroom and would strike from that --
David W. Clark: This was the entire venire.
Speaker: -- number which was left in the total venire.
David W. Clark: Yes, sir. This was that case there. That --
Speaker: This case?
David W. Clark: -- this was 68. Yes, sir.
Speaker: The whole 68?
David W. Clark: Yes, sir. They were called less --
Speaker: Passed the --
David W. Clark: -- those who had been excused.
Speaker: Passed the question and they granted certain excuses.
David W. Clark: Yes, sir.
Speaker: And then they were allowed to strike.
David W. Clark: That is correct.
Speaker: Plaintiff getting one and the defendant, two.
David W. Clark: Yes sir, that is in con for Alabama law and --
Speaker: This in -- in each lawsuit that comes up the whole 68 less those who have been excused coming to the courtroom?
David W. Clark: This was -- venire was drawn for this particular case.
Speaker: Well, I understood yesterday that it was on for the -- for the -- for this particular term of court.
David W. Clark: I believe that was a grand jury that was called for that particular time.
Speaker: Now, I am mixed up. There are 1800 or so on the -- on the permanent list of jurors. Is that right?
David W. Clark: Yes, sir, that is correct. Approximately --
Speaker: And I -- we were told yesterday that there were two terms of court in this county. Plus perhaps special term sometime. And that for this term, I'd understood that this was the venire, these 68 people.
David W. Clark: This was a venire called for the petit jury --
Speaker: Yes.
David W. Clark: -- that actually tried the man in --
Speaker: We're talking about --
David W. Clark: -- this particular --
Speaker: -- the petit jury.
David W. Clark: Yes, sir.
Speaker: Only and only the petit jury. For that term or for that case?
David W. Clark: It says for that week, drawn for that week, I believe. A jury list criminal court February 23rd, 1959 term that was the exhibit. And they drew the 12 men striking them, as I've said, for this term.
Speaker: Well, now, when the case is called for trial, what happens? How many people come into the jury box or come into the courtroom as perspective jurors? 12 or 68 or what?
David W. Clark: 68 less these who have been excused.
Speaker: All of them coming into the court.
David W. Clark: Yes, sir. And they are --
Speaker: And then --
David W. Clark: -- stricken.
Speaker: Well, then, 12 of them come to the jury box and are then --
David W. Clark: Yes, sir.
Speaker: -- qualified for voir dire?
David W. Clark: -- 12 eventually are going to the jury box (Voice Overlap) --
Speaker: Eventually, well, what happens --
David W. Clark: Well, they --
Speaker: -- before they do?
David W. Clark: Well, they strike them.
Speaker: They strike them before they go into the jury box? Do they have voir dire of all 68 of them?
David W. Clark: They -- they qualify first.
Speaker: All 68 of them?
David W. Clark: Yes, sir. They qualify. First, they grant excuses for the -- the ones who asked to be excused for various reasons, sir.
Speaker: Yes.
David W. Clark: And then they qualify them as to -- that came to the first and a thing of that nature that would disqualify them and then when they are down to the -- the rest of the jurors on there, then the -- the last step is for the State enter -- entered to strike the jury of the remaining people on this list.
Speaker: You strike it this way, do you not?As you left, you have paid them, 55 left after they excuse them.
David W. Clark: Yes, sir.
Speaker: The one whose name appears at the top of the list is called around and they stated there, should they take him and the defendant is asked if he takes him.
David W. Clark: That's correct.
Speaker: And that's the way you strike it and you may get a juror without exhausting your entire venire at all.
David W. Clark: That is possible, sir.
Speaker: What the term is where -- where he is on the list, whether he's at the top of the list or is it alphabetical or what?
David W. Clark: Well, sir, in -- in this case, it was not alphabetically. They were just drawn --
Speaker: Who determines who's at the top of the list?
David W. Clark: They're just drawn out of the hat and input the -- the names are put in down.
Charles E. Whittaker: You mean they are (Inaudible)
David W. Clark: That appears to be near that. They're not alphabetically drawn in this case, sir, because here, we have (Inaudible).
Speaker: The clerk picks up, prepares that list, does it not?
David W. Clark: Yes, sir, that is correct.
Speaker: Puts them in a certain order.
David W. Clark: Yes, sir.
Speaker: We had a case called one time somewhere where the question was whether certain names had been put at the bottom purposely so that it'd be difficult to reach. And there's no question I can't raise.
David W. Clark: No, sir. I believe it wasn't -- I believe that was Hill versus Texas where they had done that, if I'm not mistaken as to the name, but in that particular case, they had the first 12 white persons and after that, there were Negroes 13, 14, 15 and 16 and it was the custom of that community to draw the first way of the grand juries. That did not exist in these things.
Earl Warren: But is this drawing that you say the clerk makes to -- of this list done in -- by lot in public, in the trial or --
David W. Clark: Yes, sir. That was drawn in -- in the courtroom.
Earl Warren: It's done in the courtroom.
David W. Clark: In the courtroom, yes sir.
Earl Warren: Yes.
David W. Clark: Probably drawn a -- the cards as I've said are white with no distinguishing marks as to color of the --
Hugo L. Black: Yes.
Speaker: You mean they're drawn before -- they're just drawn out of the box and then that -- these that are drawn are summoned. Is that correct?
David W. Clark: That is correct, yes.
Speaker: It may be done a week or two weeks before they --
David W. Clark: Yes, sir.
Speaker: -- their term. They're drawn by the judge -- they are drawn by the judge still in the courtroom, are they?
David W. Clark: Yes, sir.
Speaker: Open court. And then they -- they give -- turned over to the sheriff and the order of clerk, in the order in which they are drawn, he draws up a list and they have summoned.
David W. Clark: That's correct, sir.
Speaker: And does the law require him to follow the -- that same order when he makes up his list from those who were found?
David W. Clark: I found no code section require in that. I think it is use as a practice sir. And I should like to point out to the Court there is no definite record as to who struck the remaining two Negroes on the jury list on page 62 of the record. There was a little discussion there in open court, I believe, when Mr. McCloud and Attorney Billingsley.
Earl Warren: What you names are Negroes on this list, do you recall Mr. Clark?
David W. Clark: No, sir. I do not, sir. No, sir.(Voice Overlap) --
Earl Warren: That's alright. Just go ahead. I suppose it's --
David W. Clark: I think one of them was Benny Phillips. I don't recall the other nature, but he was one of the two.
Earl Warren: Go ahead. Don't take your time for that.
David W. Clark: I should like further to point out that the question of when a Negro had registered on the grand jury was in 1954 or rather than 1953. I think this is important to call to the attention of the Court for this reason. There had been a new jury roll in October of 1953. If we go on premise that the -- this bureau was in 1953, he would've been on the old role and he found a new one actually. He was called in January of 1954, according to the testimony of one Gerald Hicks (ph) on page 45. Now, there was a flat statement named at the present time. There were 1800 jurors on the jury roll and of this number one in every 12, were Negroes. I'd like to point out to the Court that on page -- record page 34 wherein Mr. Glen H. Depke, the Jury Commissioner and the chairman of it, about two-thirds down the page, "Can you tell the court," excuse me -- "How many names are on the jury list in Dallas County altogether?" "I never count it. I don't know." "Do you have any judgment of the number of those names who are Negroes?" "Well, I don't know all of them that are registered. I don't know all the whites or non-whites, but I guess 1 in 12 would be none white." "1 in 12?" "Yes." "Would you care to give us some estimate of the total number of jurors on the register?" "I would guess somewhere around 1800. That is -- points that I had strictly and yes he does know the exact number on that and the reason I want to point that out to the Court is that the jury rolls were never requested to be presented in the Court as on the hearing of this motion as they were in Norris versus Alabama."
Earl Warren: If they had -- if they had --
David W. Clark: The exact number could've been found.
Earl Warren: But they have told how many Negroes and how many whites were from -- from the names --
David W. Clark: Not from the names themselves. They'd have to know it from personal observation of --
Earl Warren: Wouldn't be -- wouldn't do much good on this?
David W. Clark: They would not do if it gives the exact number. That's all it would de novo people on the jury roll.
Earl Warren: Yes.
David W. Clark: Those are all the correct entitled.
Earl Warren: Yes.
David W. Clark: Make any statement made by Mr.Greenberg.
Earl Warren: Yes.
David W. Clark: Now, the petitioner in his brief has cited in number of cases using short excerpts from them and stating or inferring that the procedure in this case now before the Court, is quite similar to these cases he'd cites.
Speaker: Could I ask you a question?
David W. Clark: Yes, sir.
Speaker: Starting from the premise of the 1953, it's made up in the jury as the Government 300 Negro men (Inaudible)
David W. Clark: Yes, sir.
Speaker: (Inaudible)
David W. Clark: Well, it was out of 1500 at that time, sir.
Speaker: 1500 at that time.
David W. Clark: Yes, sir.
Speaker: Alright. That's one problem.
David W. Clark: Yes, sir.
Speaker: (Inaudible)
David W. Clark: May it please the Court. On that, I would like to point out this Mr.Glen H.Depke who was appointed chairman of the Jury Commission in 1954. And on -- this was his first appearance in court, perhaps he was flustered. He says, "I guess they are now 1500 or 1800 names on the jury roll and I guess that 1 out of 12 is non-white." He didn't know the exact number.
Charles E. Whittaker: May I ask you sir? Once a name gets in that what I call a wheel --
David W. Clark: Yes, sir.
Charles E. Whittaker: -- that's what it was in the jurisdiction I practiced. How did it ever get out of there? I mean of course, I know you draw them but aren't to put back after they asserted?
David W. Clark: Yes sir, they are.
Charles E. Whittaker: Well, if there were -- if there were certain number of whites and certain number of Negroes in originally, unless they died, how do they get out?
David W. Clark: Well, if they die or move away from that locality, they could pull their names out.
Charles E. Whittaker: How would one tell? If I went down there today and look at those cards, how would I tell how many were white and how many were Negroes?
David W. Clark: You couldn't and I don't believe I could either that there is no identification on the card itself.
Charles E. Whittaker: Was there any other identification, any other record, showing?
David W. Clark: Well a county record would probably -- the birth record would show whether person was white or colored.
Charles E. Whittaker: Well --
David W. Clark: Or something of that nature, but as far as the intermediate records are concerned, there is nothing that would identify him as to race.
Speaker: What would -- what would be this basis for Mr. Depke's statement?
David W. Clark: Just a guess beyond that, that's the only thing I can (Voice Overlap) --
Speaker: He says 1 in 12. He didn't --
David W. Clark: He was just grabbing one of the air and saying that that's 1 in 12.
Charles E. Whittaker: If a juror who -- whose name is in this wheel, moves away, how does the Jury Commissioners know about that or assume they find out in some way, do they then go and take his name out of the wheel?
David W. Clark: Yes, sir. They -- they authorize it.
Charles E. Whittaker: They do.
David W. Clark: Yes, sir. And then the court said and you name that from time to time.
Speaker: And you point to anything in the record which would neutralize or offset or refuse the statement whether it was a guess, an informed guess or what it was that was made of that they're being 1 in 12.
David W. Clark: No, sir. That was just said statement --
Speaker: But we were --
David W. Clark: -- and that's the only thing we have in the record.
Speaker: We should assume I suppose that -- that we're not the fact, the State and its officials, would have accident, would we not?
David W. Clark: If they knew come in (Inaudible)
Speaker: Is there anyway --
David W. Clark: But It would have been -- it is an incumbent on the defendant in that case to have called for the jury roll if he want to show anything that he want to point out if he -- he knew that any had been excluded or he knew him by name or race.
Speaker: The gentleman who testified here, what position?
David W. Clark: He was chairman of the Jury Commission of Dallas County.
Speaker: Is it his duty to keep informed as to what names are there and who's there? Is it -- is that a part of his responsibility?
David W. Clark: These are all responsibility, I would say, but the clerk keeps the actual names --
Speaker: Did he even keep the accurate names with its -- it's the duty of the Jury Commission isn't it to give the name finally and select to find (Voice Overlap) --
David W. Clark: To find people but --
Speaker: And I would assume that in Dallas County, the Jury Commissioner would have a pretty good knowledge or we can assume he can --
David W. Clark: He sure had the knowledge --
Speaker: -- whether they were white or colored.
David W. Clark: Yes, sir. He should have a knowledge.
Speaker: And how can -- how can we decide this case on any basis except that this uncontradicted statement of his is correct whether -- whatever result it leads to is different.
David W. Clark: I may have pointed out that he had said that was the guess. It -- it maybe -- that or now 1 in 10 or I don't know. That it was his estimate and he kept saying it was a guess. He didn't give up a definite statement to that -- there are so many --
Speaker: Well, I -- I suppose there's nobody and maybe not even the clerk perhaps who should be and better informed on that than the Jury Commissioner is he?
David W. Clark: Probably not, sir.
Speaker: Of course that's their sole responsibility, isn't it?
David W. Clark: Yes, sir. That was their --
Speaker: They have no other jobs, are these men, do they hold any other public job in Dallas County?
David W. Clark: No, sir.
Speaker: That's that --
David W. Clark: They do not. He was a retired army captain. I believe they refer to him as Captain Death. As I would -- said the petitioner cited in a number of cases and was using little excerpts from these cases in writing his excellent brief, in checking over these cases he cited. However, I find that they are not exactly like in facts so that they would be as we say on all force with this case, for instance, Avery versus Georgia. That decision rested on the ground that the use of the jury courts of white and yellow to -- to note the race that constituted prima facie evidence of discrimination. I believe as this Court pointed out the box from which these cards were taken had an opening large enough for the judge to look in and see whether that was a white or yellow card. We don't have anything like this in the present case. The judge reached in, pulled out a name, the all name sort of just written on the cards, similar cards, no difference of cards. Now, the other case cited was Cassell versus Texas. That was a case where the Jury Commissioners went off on the idea following as they interpreted Akins versus Texas to mean that as long as they had one Negro on the jury that that satisfied the requirement for such discrimination -- that limitation of course, in violation. We don't have this in -- in the present case. Now, in Eubanks versus Louisiana, another case which was cited, this Court held that while the Jury Commissioners selected 75 names impartially, that the trial judge picked his grand jury from people he knew personally and had personal knowledge of their race and therefore, this was discrimination. Hernandez versus Texas, that the Court after saying that the petition met the burden of proof is set out in Norris versus Alabama and said that the State has not rebutted this prima facie case. In -- in that one, it seemed that the Jury Commissioners just left out all names that denoted Mexican or Spanish descent. Now, Hill versus Texas is another one. The Court held that the -- a prima facie case was ade out and the State bail needed. And Negroes were omitted from the grand jury list for 16 years or more in spite of the fact that various names had been mentioned to them and they just failed to carry out their duties to investigate any of these people. This wasn't the case here. We had evidence, Mr.Depke that he had gone out in various parts of the county and going to stores and meeting places and -- and ask about people. I would like to point out at this time that Dallas County is a rural community. And your best source of information is usually a country grocery store in which you go and buy a soft drink and talk with the owner and he can tell you about everybody in that vicinity. Now, there was something said in the testimony about if he didn't know any particular Negroes in that area. He asked some good white men, that may seem as -- that was discrimination, but in this area of the State, most of the stores are run by white men, the grocery stores or country gentle merchandise stores and he probably has went and asked some questions.
Speaker: May I ask you just a few --
David W. Clark: Yes, sir.
Speaker: -- statistics, of course you realize whatever these cases say as you've said, we've got to consider this case somewhat on those facts.
David W. Clark: Yes, sir. I'm just pointing out there was not on all force, are not very similarly.
Speaker: That is -- that's -- that's correct. What is the -- the total voting population of Dallas County now? Do you know?
David W. Clark: No, sir. Frankly, I -- I don't --
Speaker: The record doesn't show.
David W. Clark: The record doesn't --
Speaker: What is the total -- you wouldn't know --
David W. Clark: Now, it did show the -- the number of Negro and whites over 21 males, I believe it was 6940 white males and 7438 Negro males to over 21. Now, it's gone in 1950 Census.
Speaker: What is the -- What are the literacy figures in Dallas County now, with reference to those over 21, do you know?
David W. Clark: No, sir. But I -- I believe Mr. Greenberg cited it and I think he said in generally, the whites had a seventh grade education and colored people, approximately non-whites, about fourth grade education.
Speaker: You have schools for both, there now?
David W. Clark: Yes, sir. We do.
Speaker: Scattered pretty well over the county?
David W. Clark: Yes, sir, they are.
Speaker: And you still have compulsory education for both groups?
David W. Clark: Yes, sir. Page 16 --
Speaker: Which is -- which is the law in Dallas County.
David W. Clark: Yes, sir. That is in full sentence.
Speaker: Is this -- do you know how the illiterates of that compares in Dallas as to both races were the literacy or illiteracy in the other counties in the State.
David W. Clark: It's rather low that they didn't see that, I think we compared with the other places.
Speaker: The literacy?
David W. Clark: Yes, sir. They don't go as far in schools as they do in some of the more populated counties. This is a farming area.
Speaker: Is that it? Is there any difference in the number so appreciable difference, total illiteracy. That is that people can't read and write. Do you have that between --
David W. Clark: No, sir, I don't have that (Inaudible)
Speaker: Well, that's not a notice -- I -- I wouldn't think that's a noticeable percentages of people in Dallas now, who couldn't read or write.
David W. Clark: I don't know the exact number, but I think they are deaf in minority. They cannot read or write without brief in education.
Earl Warren: Is there any literacy test for jurors in that county?
David W. Clark: I believe they must read and write except that they are free holders or householders and that is the waived in that case.
Earl Warren: Yes. So there is no literacy test?
David W. Clark: With those two exceptions, I just named there would be. They have to be able to read and write, unless they are free holders or householders.
Earl Warren: Everybody?
David W. Clark: Everyone, yes.
Earl Warren: Unless they are free holders or householders.
David W. Clark: Yes, Your Honor.
Earl Warren: In that event, they do not have to be -- they do not have to follow any literacy test.
David W. Clark: That's correct, Your Honor.
Earl Warren: Yes. Now, I was wondering -- I'm wondering this.
David W. Clark: Yes, sir.
Earl Warren: -- in these other cases that you have been talking about, if they have the same requirements for -- for drawing up the -- the jury panel that you have here, as I -- as I read it, the Jury Commission shall make in a well bound book roll containing the name of every male citizen living in the county who possessed the qualifications herein described. The Jury Commission shall place on the jury roll and in the jury box the names of all male citizens of the county who are generally refuted to be honest and intelligent and are esteemed in the community for their integrity, good character and sound judgment.
David W. Clark: Yes.
Earl Warren: Now, as I understand it, they -- the Jury Commissioner only found 1800 --
David W. Clark: That is current.
Earl Warren: -- in this county who had fulfilled that requirement, both white and black.
David W. Clark: Yes, sir.
Earl Warren: But he is under the law, required to put all of them in there who have that character.
David W. Clark: Please the Court. I cited in my brief the case of Wimbush versus State which is the Alabama case, 237 Ala.153. Said the purpose of the statute providing no objection may be taken any venire jurors set to fraud in draw and summon the jurors, is to prevent quashing a venire if I may, irregularities and to obviate result and delays. Well, in that, there was citing that Section 46 in which you just read and it was stated there that unless there was fraud in drawing or sounding the jurors that a motion to quash would not lie in that case. Therefore that we have the Alabama condition determination that it doesn't require every --
Earl Warren: But it does not require.
David W. Clark: It does not require -- and that is of course, that case was 1939 and that came after that Attorney General's opinion cited by the petitioner in his brief.
Speaker: May I ask you now with reference to this. What I'm sure you have realized is the crucial point in the case to Justice Harlan. Assuming that it is correct that the percentage has dropped from --
David W. Clark: Yes, sir.
Speaker: -- from 1 in 5 to 1 in 12, is there any reasonable explanation that could be made on that from the record?
David W. Clark: No, sir. The record doesn't show any -- any reason for that.
Speaker: There's certainly no --
David W. Clark: There --
Speaker: -- no less literacy among the --
David W. Clark: No, sir.
Speaker: One group, the colored group that they were on, is any reason to assume that not just as many or more people of good character and reputation than they were before?
David W. Clark: May it please the Court in that -- that invades the discretionary power. The Jury Commissioner it says that they shall go out and -- and check on these people and as the requirements so that each jurors must be honest and intelligent and have their reputation for integrity and good character and sound judgment in that community.
Speaker: But I have --
David W. Clark: So they have some discretion in that, it would -- it does follow that because every white person, when he became 21, he would not of itself, be a prospective juror that would not -- the qualification of a Negro.
Speaker: That is correct. But I was asking on the -- with the idea that you had not only the state law but you have the federal law, which says there must be no discrimination on account of color.
David W. Clark: Yes, sir.
Speaker: And what -- what reason can you think of except color to account for this decided drop in the -- percentages realizing of course, you do not have to have a special percentage.
David W. Clark: Yes, sir.
Speaker: What reason can you advance in the practice in Alabama or what has occurred reference to filling the boxes or anything else, it could be responsible for that, except color.
David W. Clark: Well, Your Honor, the one thing I could think of, just off hand is that the Jury Commissioners put more names of whites than they did of the Negro race. Now, whether --
Speaker: The record suggests -- the record suggests, one reason, don't it, the one reason that you relied on the court below, the -- that the fact that arrests in the county, 85% of those arrested in the county where non-whites and that suggest that --
David W. Clark: That (Voice Overlap) that goes along with the discretionary power of the Jury Commissioners to -- to lay it.
Felix Frankfurter: When you say discretionary power, that implies that the discretion was exercised on something or on, hasn't it?
David W. Clark: Yes, sir.
Felix Frankfurter: Now, what I want to know is on what was what you call the discretion exercise. That Commissioners -- the jury -- the jury selectors didn't examine each one of the potential jurors, white and color, did they?
David W. Clark: No, they are the one who counted.
Felix Frankfurter: How many -- on the basis of how many was the selection made if you straighten me out?
David W. Clark: I believe there were approximately 14,000 of both white and --
Felix Frankfurter: Well, not --
David W. Clark: -- Negro race.
Felix Frankfurter: -- with reference to the selection of this jury.
David W. Clark: Oh, no, sir.
Felix Frankfurter: On the basis -- how many -- on the basis of how many in exact number was the selection of the 12 here made?
David W. Clark: The ones -- well, there were 68 to start with, some were excused, I would --
Felix Frankfurter: 68.
David W. Clark: -- say around --
Felix Frankfurter: Now --
David W. Clark: -- 40 people were left to be struck and there were two missing.
Felix Frankfurter: But from the 68, how many, to start with, were white as against colored or colored as against white?
David W. Clark: Well, it was definitely shown that there were five Negroes --
Felix Frankfurter: Now, those five --
David W. Clark: Those are the ones not found.
Felix Frankfurter: Those -- those five were drawn out of how many?
David W. Clark: 5 out of 68.
Felix Frankfurter: No, no. I don't mean of the total. Out of those five Negroes were drawn out of a total pool of how many Negroes?
David W. Clark: Well, if we follow Mr.Depke's guess that would be out of 150.
Felix Frankfurter: 150. Now did he make a custody exercise of personal judgment as to each one of the 150 or did he go as you suggested the local -- the general store, the grocery and talk with him?
David W. Clark: Well, he said he, in his testimony, said he went to various people and talk with them.He talked to some prospective jurors.
Felix Frankfurter: But do we know whether he selected the five act of personal inspection, of personal examination of inquiry of each of the 150 face-to-face, probably not?
David W. Clark: I believe from his testimony, he did not.
Felix Frankfurter: He did not.
David W. Clark: He did not.
Felix Frankfurter: Therefore, what you call an exercise of discretion was based on some -- was derived from a basis other than his own determination when he saw John Smith that John Smith would not be a good perspective juror, isn't that right?
David W. Clark: Yes, sir. Well, the statute says about the reputation in --
Felix Frankfurter: Well I'm not -- I'm not questioning it. I just want to know what the basis of the choice what you call in answer to Justice Black's question. He exercised discretion --
David W. Clark: Yes, sir.
Felix Frankfurter: -- when we have this drop which raises questions of how did it come about. It might come about because in a particular year, in a particular era, in a particular county, there may have been only two personal inspections five whom in his judgment would qualify. But that isn't the situation we had.
David W. Clark: No, sir.
Felix Frankfurter: So that he relied on somebody else or somebody else's --
David W. Clark: Well, there are three Jury Commissioners.
Felix Frankfurter: Pardon me?
David W. Clark: There are three Jury Commissioners in that case that may have been --
Felix Frankfurter: Whether three of them -- whether three of them. The three of them relied not on the personal examination and judgment upon the individual 150, but some secondary source. Is that right? I don't mean by secondary to --
David W. Clark: I realize what you mean now.
Felix Frankfurter: -- to derogate from the force. All I'm trying to search --
David W. Clark: From his statement, he said that he interviewed some persons and some just their reputation as we might say hearsay.
Felix Frankfurter: But you couldn't or -- or could you, unless the record shows it, you couldn't, there was a record, say that he did a sampling on the basis of which he rejected 104 -- on the basis of which the juror commissioners rejected 145. That's what this gets down to, doesn't it? Isn't that right?
David W. Clark: No, sir. There were 150 in the jury roll and I believe they were -- they were just a name for taken out by the jury.
Felix Frankfurter: But I thought you've said the -- I asked you in this --
David W. Clark: Oh, I -- I am -- I must --
Felix Frankfurter: -- the five Negroes were out of a potential body of how many Negroes?
David W. Clark: Approximately 150.
Felix Frankfurter: Well, that's what I say. So 145 were rejected through sampling of the 150 of the -- through sampling, isn't that true?
David W. Clark: No, sir, because that the -- there was a jury roll of approximately 1800 and just -- so they were -- the names were picked out. They were -- the -- there were no five Negroes picked out. It was just five --
Felix Frankfurter: Were the 150 put into the box to be picked out from?
David W. Clark: As Mr. Depke said there were approximately 150 and colored --
Felix Frankfurter: Colored, names and by chance, they just picked five and yet out of the white names, they picked X out of Y, whatever it is?
Speaker: The same percentage, the approximate thing?
David W. Clark: --percentage, I believe.
Felix Frankfurter: So this -- so that the -- the selection you say was based on -- on chance, on the -- on the (Voice Overlap) on the impersonalness and the disinterestedness of chance.
David W. Clark: That is correct, sir.
Felix Frankfurter: Well then, where -- where did the -- where did the discretion come in?
David W. Clark: Well, the discretion is that when the Jury Commission goes out into the district and they ask about one of the names they have, say, it's John Jones --
Speaker: Making up the list of 1800 (Voice Overlap) --
David W. Clark: Yes, making up the list or adding to the list. Then --
Felix Frankfurter: Well -- well that I so understood in evident added and put my questions correctly. In making up the list --
David W. Clark: Yes, sir.
Felix Frankfurter: -- you rejected or the Commissioners rejected how many out of how many?
David W. Clark: I don't have those facts. I don't believe they were brought out at the trial.
Felix Frankfurter: But is that important if -- if out of a potential body of jurors, how many -- only an -- an unfair ratio that from the colored jurors was left as against the whites and if it occurs regularly, then I'd like to know where discretion played its part?
David W. Clark: Well, when the Jury Commission goes out to interview perspective jurors, if -- if the --
Felix Frankfurter: Even -- even the way which you indicate by going to the grocery stores of the (Voice Overlap) --
David W. Clark: Well, I -- I just said in the --
Felix Frankfurter: -- or the local teacher or doctor or whatnot.
David W. Clark: Teacher, doctor in one community, sir. If they say well that's a good person, he's had maybe a few driving offenses or -- or perhaps he was -- gets drunk occasionally, which is possibility, it did. And that happens quite seldom and otherwise, he's a person of good character and either white or Negro that they could put him in the service --
Felix Frankfurter: Yes, but there's a disproportion --
David W. Clark: In a roll.
Felix Frankfurter: -- there's a disproportion in the result of this process, isn't there so far as numbers go?
David W. Clark: Yes, sir, there is.
Felix Frankfurter: And that's the problem that would come before us. Whether this -- this proportion is the product of -- of fair judgment on relevant materials or is a product of the chances of life, the contingencies of life or whether it is a product of starting out to say we're not going to have more than X number of Negroes.
David W. Clark: Nowhere in the testimony was there anything brought out as to we picked on -- on this jury, five Negroes.
Felix Frankfurter: Well, there was nothing like that either in the Cassell case that the reference has been made to that. And for myself, if something operates discriminatorily, uniformly, then there's -- then it isn't the operation of either chance or -- or discretion based on relevant criteria because the dice don't always fall seven-eleven --
David W. Clark: That's correct, sir.
Felix Frankfurter: -- not even for the (Voice Overlap) draw.
David W. Clark: That's correct.
Felix Frankfurter: Isn't that true?
David W. Clark: That is true, sir.
Felix Frankfurter: And how do you account for this discrepancy?
David W. Clark: As I have said, the only way I could is that the Jury Commission only put on a -- a certain number of white and colored names with those that they interviewed or checked into and it -- suppose in this case, there are more whites than colored.
Felix Frankfurter: What you're saying -- are you saying that the juror of the Commission going around and making an honest effort to find out according to his life who was serviceable jurors, I mean --
David W. Clark: Yes, sir.
Felix Frankfurter: -- one function of being a juror, he went through the grocery store and he went to the local doctor and he went to the teacher and whatnot. And they said, there is Jones and there is Smith and there is Robinson. And -- and apparently, those are the only ones his recommenders could give him, is that it?
David W. Clark: Well, he goes out with the names already and -- and checks his names out.
Felix Frankfurter: But the potentialities, yes.
David W. Clark: Yes, sir.
Felix Frankfurter: And they say, well I wouldn't have him. I wouldn't have him. And you say it's the result of that kind of as saying the people under, there's tool --
David W. Clark: Yes.
Felix Frankfurter: -- the judgment of his advisers, his own knowledge (Inaudible) jury.
David W. Clark: Yes, sir.
Felix Frankfurter: That's your position.
David W. Clark: And I believe this Court has held its burden is on the petitioner and instance like that the defendant to -- to show there has been some discrimination.
Felix Frankfurter: Let me ask you this question, Mr. Clark.
David W. Clark: Yes, sir.
Felix Frankfurter: These are perhaps broad questions. Has the Attorney General of Alabama any relation to the jury selecting process?
David W. Clark: No, sir, we don't (Inaudible)
Felix Frankfurter: Who -- when do they derive their standards for selecting jurors? I know the statute is there.
David W. Clark: Yes sir, on the statutes.
Felix Frankfurter: Yes. But who tells them, who is it? Is it the local judge? Could the Attorney General send out a general letter of instructions or advice or information saying, "We have carefully studied the decisions of the Supreme Court of United States which are ultimately governing to this matter and we would like to enumerate what it is that you can come in compliance with those decisions in the light of the statute," because there's no suggestion here, but the statute as such, is there -- is unconstitutional?
David W. Clark: No, sir, there's nothing --
Felix Frankfurter: Discrimination isn't written on the face of the statute.
David W. Clark: No, sir. Not on the statute.
Felix Frankfurter: Alright. Therefore, it's a question of the tools that were given to them, namely, the statute how they should use those tools.
David W. Clark: Yes. I will point out that while the Attorney General could do that, I should also point out that any member of the Jury Commission could write to the Attorney General upon opinion of how he (Voice Overlap) --
Felix Frankfurter: Had there been any such general instruction by anybody either the Attorney General's Office or the Court to which the Jury Commissioners were attached in whatever way they are attached?
David W. Clark: No, sir. I don't believe so.
Felix Frankfurter: So that every Jury Commissioner is guided by his own life or what he's heard, what these decisions are.
David W. Clark: Yes, sir.
Felix Frankfurter: Suppose you were coming back from this argument, suppose you were Attorney General or you could -- could be your chief, suppose there were such a letter of instruction or -- or recommendation, could you as you stand there, formulate what you conceive to be the duties of Jury Commissioner in the light of our decision, what would you tell them?
David W. Clark: I think in the light of the juror -- of this Court decision, there should be no discrimination. I believe you have frequently held that.
Felix Frankfurter: I know, but they -- nobody suggested that they consciously discriminated in this case, do they?
David W. Clark: No.
Felix Frankfurter: So it's the operation of a system on misconception of what -- how that system is to work. That's what he gets down to, isn't it?
David W. Clark: Yes sir, the exercise in the legislation.
Felix Frankfurter: And people might as honest as days long or more honest than a 24-hour day.
David W. Clark: Yes, sir.
Felix Frankfurter: And yet misconceive what it is that their duty is. That's -- that's the real problem and that this problem, isn't it?
David W. Clark: Yes. Yes, sir, and I would like to point out that Mr.Depke in his testimony as to his immediate precinct pointed out that there were seven members on the jury roll -- jurors, four were Negroes and three were whites. That was in his own precinct, sir. So --
Felix Frankfurter: That -- what kind of a population -- how large a population would that cover? Can you make a guess on that?
David W. Clark: Very small to that there were only seven jurors in there, possibly 100 people this precinct is.
Felix Frankfurter: What you said, said seven Negroes and three whites?
David W. Clark: I mean they were seven jurors. There were four Negroes and three whites.
Felix Frankfurter: Three whites.
Speaker: What precinct was that?
David W. Clark: Martin Station was the name given to that.
Speaker: What's the division of population to that precinct?
David W. Clark: I don't have --
Speaker: Three whites and blacks.
David W. Clark: I do not know that, sir, but based on the county population that if we go along the 1950 census, it would be about half and half of --
Speaker: What, in that precinct? I'm talking about that precinct?
David W. Clark: Martin Station?
Speaker: Yes.
David W. Clark: I assume it's approximate that sir, but I do not know, I don't have any (Inaudible)
Felix Frankfurter: Have you -- have your counties --
David W. Clark: Yes, we have.
Felix Frankfurter: Have your counties in which the county's almost completely Negro -- Negro population?
David W. Clark: Yes, sir, they are.
Felix Frankfurter: Are there any --
David W. Clark: Approximately three counties in the State.
Speaker: Pardon me?
David W. Clark: Approximately three counties.
Speaker: Three counties. Have we got any data in this record or any judicial notice or statistical census reports as to what the situation is in those counties?
David W. Clark: No, sir. That wasn't brought out at the trial. I believe those counties are Lowndes, Marengo and Tuskegee.
Speaker: You have precinct in Dallas County, do you not, where the same kind of disproportion exist (Voice Overlap) --
David W. Clark: Yes, I have some. Now, in another case, it was cited on Neal versus Delaware, we definitely have the statute there that excluded persons that have been dissent from jury service, but of course that ever gone this face was -- this different from this one that we have here and another one cited was Pierre versus Louisiana. And this was one where there were approximately one-half the population was Negro. And that no Negro had said it was petit or grand jury in the last 10 years. Now, in anytime on the grand jury and they had 300 names in the venire box, three of these were Negroes, one was a dead person, dead Negroes, so there were really only two out of 299, and they held this was discrimination. Well, that -- that's a long way from the case we have before the Court. The only similarity there is that there were approximately half of the population was Negro. In the Reese versus Georgia, another case cited, we -- that was a due process matter in which the Georgia rule of practice required the defendant to challenge the composition of the grand jury before the indictment, where the grand jury was empanelled, sworn in eight days before the man was indicted in that case and he did not have counsel appointed until the day after he was indicted.Of course, that was due process. It was violated there. That's nowhere near the case before the Court. Shepherd versus Florida, we had discrimination there. Negroes were discriminated against on the jury system. And there was also the possible race rot and things of that nature, newspaper writings that just prevented a fair trial to the man so that was questioned in. Smith versus Texas was the other one that -- where they drew a grand jury in which they put the first way of names, white people and then 13, 14, 15, 16 were of the Negro race and there was a local practice to pick the first 12. And that was just a stag deck, so to speak, there. Of course, Estrada versus West Virginia is the one that said that all white male through 21 years and a citizen of this States shall be liable to serve as jurors except this hearing provided and they provided for certain state officials. Of course, that excluded all persons of Negro descent. But once again, that's a long ways from the case we have before the Court.
Speaker: I'd like to ask one more --
David W. Clark: Yes.
Speaker: -- just to get it clear, I hate to ask you so many questions.
David W. Clark: (Voice Overlap)
Speaker: Does the record show whether the box has been emptied (Inaudible) in anyway --
David W. Clark: No, sir.
Speaker: --up to the time when there were a bigger percentage of colored people.
David W. Clark: That did -- there was a showing that in 1953, October 1953, the box was pushed of all means and then a new disc was made up.
Speaker: Completely refilled.
David W. Clark: Completely refilled. That was the time that 1500 were put in. Now --
Speaker: Now -- now, after what I'm getting at is, what does it show has happened since then with reference to the box? Had there been supplements to put in?
David W. Clark: Yes, there had been additional names and the deletion of certain names, people who died (Inaudible).
Speaker: Well, has there -- had there been one or two times when they put in a large number according to the record?
David W. Clark: The record didn't show of any.
Speaker: Has there been one or two times whether -- when they took out a large number according to the record?
David W. Clark: The record did not show that once again.
Speaker: It doesn't show it either way?
David W. Clark: The defendant did not ask that question. I did not endeavor to bring that out in any fashion.
Speaker: They stood on the results rather than --
David W. Clark: They stood on the ground that there were 1800 jurors. There were only approximately 150 Negroes. Now, the petitioner in his brief on page 14 says that petitioner does not challenge the system of selecting jurors as such in Alabama. He points that out on himself. In fact, he points out several things in the -- it just is undecided of what he had based in his claim that there was discrimination at the trial. It was pointed out and the Court asked the attorney for the present petition. Did he have any objection to the way the jury was known and he said, "No, except for the names -- discrepancy that the pro -- pro rata share of names being just a small portion of Negroes."
Charles E. Whittaker: Do you know if whether or not, there was any practice in that section of the State where Negro defendants not to want, but to strike Negro jurors in criminal cases.
David W. Clark: No, sir, I would point out though that as to who struck and who stood to gain by the striking up and there was no showing that had these two Negroes been left on the jury that the case would have changed one way or the other. On the other hand, as they were struck, that's the reason the petitioners up here claiming there was discrimination. So if there was anybody to profit by the striking, it -- it would be to presume that it was the petitioner. He had two chances against one of the State to strike him.
Speaker: Well, are you arguing that they struck him? I don't know that that have --
David W. Clark: The record does not show.
David W. Clark: It's possible that they did. If they -- if they did, then they created their own petition of here, the ground for it.
Speaker: I would suppose
David W. Clark: No, sir. The record does not show. I've pointed that out by record at page 62.
Speaker: Would there be minutes that even or not in the record is reflecting that back in your court?
David W. Clark: No, sir. I don't have knowledge of such.
Charles E. Whittaker: Well your examination is ordinarily not transcribed?
David W. Clark: They were not in this case.
Speaker: There'd be no difficulty to find out where difficult -- everybody knows who struck the -- find out in five minutes.
David W. Clark: Yes, so they -- they could have it if they want to present it. That's another thing I want to point out that the petitioner could have brought that up who struck them. He could have made that a point on his appeal. He did not choose to do that. He did not choose to ask for the jury roll to be brought out in court, to show if there were at the last minute as in Norris versus Alabama, some names handwritten on the roll.
Speaker: Perhaps they can supply that to his knowledge and rebut.
David W. Clark: Yes, sir.
Speaker: That still, the Court was not answering the charge that they have made. I'm not sure that it would be relevant. What they're saying is that regardless of the fact he did -- that normally you had it on --
David W. Clark: Yes, sir.
Speaker: -- shows in itself that couldn't have been, using Justice Frankfurter's statements, of pure chance.
David W. Clark: It could have been.
Speaker: I'd say that -- that's the argument.
David W. Clark: Yes, sir (Voice Overlap). Now, I'd like to point out to one or two more recent cases. One is Speller versus Allen, in which in Vance County, North Carolina, there were 145 names out of a total of 2126 names in the jury box, and this Court held that that was no evidence of discrimination in that case.
Earl Warren: We also have in this case, do we not, that since a new system came in, in 1953, with the county almost evenly divided between Negroes and -- and whites, that there never had been anyone sit on the petit jury and only one person that ever -- no one -- never had been a colored person who had sat on a trial jury and only one who had sat on the grand jury?
David W. Clark: So the testimony is closed, sir.
Earl Warren: Yes.
David W. Clark: They could have been -- go stricken on the petit jury. I don't know who did that, but since the grand jury, it was never changed there. That is our contention. Now, in the Speller versus Allen case, it was pointed out that they had incidentally filled that -- refilled that jury box. And this Court held that -- that past acts of theirs were just evidence of past attitude of mind and it should not govern in this case, as they had now made a diligent effort to discharge their duties properly in selecting the jury. That is our contention here that the prayers of Jury Commission is making a diligent effort to comply with the law and therefore, there has been no actual evidence of discrimination shown by the petitioner in this case. The burden was upon him. We contend he failed to show it to meet that burden. There was evidence presented by the solicitor, the sheriff, various other people as to how many had been called each time and there was more or less in proportion to the number of Negroes on the jury roll. We contend there was no evidence of discrimination shown in this case and that the judgment should be affirmed. Thank you.
Earl Warren: Mr. Goldberg or Mr. Greenberg.
Mr.jack Greenberg: May it please the Court. I would like to emphasize at this point that the discrimination about which we're talking exist on two levels. First, there is the shocking disproportion of only 1 in 12 in a county which is about evenly divided in population. But even more shocking than that is the fact that only once has a Negro ever graduated, so to speak, from the panel to the grand jury itself, and that once was about five or six years ago. And we are pointing to both those aspects of discrimination not merely the disproportion of 1 in 12 about which there has been some discussion.
Speaker: Was that --
Speaker: What you're talking about both the grand and the petit juries?
Mr.jack Greenberg: No, at this point, I'm merely talking about the grand jury. There's only 1 in 12 on the panel -- 1 in 12 in the box. Panels end up about 1 in 12 also. Then the names are picked from a -- a hat, from the panel going to the grand jury of 18 and a Negro never gets on it. Now, the -- in connection with that, I'd like to refer to some of the language in Avery against Georgia.
Speaker: Could I ask you a question?
Mr.jack Greenberg: Yes.
Speaker: Without suggesting that it's either relevant or irrelevant, what is the fact if you -- if you know as to who struck these jurors, the name of the jurors?
Mr.jack Greenberg: I -- I don't know. The -- Mr.Hall might be able to tell me. I believe that, as I read that colloquy on the last page of the record, that the State struck them. The State said, "Now, I want the record to show that the defendant struck these two jurors and defendant Lewis, and the -- wait a minute, that's not true, the States struck them." And then the counsel for the State said, "Well, I'm sorry, I made a mistake, I withdraw everything that I said." Now, that is not a flat admission, but I -- I think it raises a very strong inference that it was the State, in fact, who struck them.
Speaker: Do your --
Mr.jack Greenberg: -- I read from this record here --
Speaker: -- do your colleagues know what the facts are?
Mr.jack Greenberg: Well, I can ask Mr.Hall right now. He says that the State struck them. He was at the trial. But the -- the colloquy does give rise to that inference on page 62 of the record. Mr. McCloud, the counsel for the -- the Solicitor said, "I want to make a statement." This is the fact that Negroes were drawn, summons and did appear in the courtroom and the State of Alabama did not strike all of these jury lists, the defense struck part of them. And the Court said, "Alright." Then Attorney Billingsley said, "I don't quite understand what Mr.McCloud is saying. He said before our contention is relative to the motion filed yesterday." There were some Negroes on the jury and the States struck them. And then Mr.McCloud said, "I beg your pardon." And further down he says, "I apologize. I withdraw everything I said with reference to that." I won't contend that that's absolutely clear. I think it raises the inference that the State struck them there.
Speaker: And that was the petit jury.
Mr.jack Greenberg: That was the petit jury, yes. So far as the grand jury is concerned, as I say that 1 in 12 in a county by evenly divided is -- is quite a shocking disproportion which calls for some explanation, but even more shocking is that nobody ever is promoted from the panel of, let's say, 68 to the grand jury itself, except this single individual.
Speaker: May I ask you if this evidence shows how that one was selected, what kind of case was up that week?
Mr.jack Greenberg: No, it does not.
Speaker: When it occurred -- when did it occur?
Mr.jack Greenberg: In 1953 or 1954.
Speaker: Did it occur at anytime in connection with the opinions that were handed down or does the record show?
Mr.jack Greenberg: The record does not show. Jury Commissioner vaguely recollected that there had been a Negro and then a juror who was vice president of the bank in town, I believe, at that term of the court, testified that he had served on that jury and there was a Negro on the jury with him whose name was Roosevelt Dawson. That's all the record shows in that respect.
Speaker: Mr.Greenberg, in Alabama, can there be a -- an information as one of the -- as an indictment by a grand jury as a preliminary to a criminal trial or is it -- are all trials by indictment?
Mr.jack Greenberg: I'm not aware of that.
Speaker: Do they have an information as well as indictment in Alabama?
David W. Clark: Yes, Mr. Hall informs me, yes, sir.
Speaker: Capital offenses too?
Mr.jack Greenberg: Is that also capital offenses? No not from Mr. Hall, definitely not for capital --
Speaker: Not for capital offenses.
Mr.jack Greenberg: Not for capital --
Speaker: Well -- do you mean they have an information for felony?
Mr.jack Greenberg: I'm -- I'm sorry that I --
Speaker: Well, what (Inaudible) there's no information for any felony?
Mr.jack Greenberg: Mr.Hall says that no information for felony so far as he know. The --
Felix Frankfurter: We would have to know what a felony is in Alabama.
Mr.jack Greenberg: The question arises as to how this occurred and the State takes the position that no Negro has ever ended up on the grand jury as a result of pure chance. And apparently, are just that we have not been able to demonstrate how this is done. In that connection, we submit that the language of Avery against Georgia is -- is entirely pertinent in which the opinion of the Court said, "That the court below affirmed however because petitioner had failed to prove some particular act of discrimination by some particular officer responsible for the selection of the jury. And the State now argues that it is petitioner's burden to fill this factual vacuum. We cannot agree if there was a vacuum that is one which the State must fill by moving in with sufficient evidence to dispel the prima facie case of discrimination. That's the situation which we submit we have here. There has been some suggestion by the State that there has apparently been some waiver of the questions presented here in the court below. We submit the record clearly shows that these questions were presented and preserved that every stage of litigation below, motion to quash the indictment uses language which was repeated later in a motion to quash the venire and a motion challenge in the composition of the jury, the motion for new trial, the petition for writ of certiorari to the Supreme Court of Alabama. And that language is -- the language charges that Negroes are excluded from grand juries organizing said county and State solely because of their race and color or -- or discriminated against in the organization of grand juries in said county of said State solely because of their race or color. And that no member of said race or a mere token number are included on the jury roll or have their names placed in the jury box or if they are placed on the jury roll or in the jury box, they are not drawn for service on any grand jury. And that is, in fact, what petitioner claims occurred in this case. So far as the --
Speaker: Does the challenge here is either to the petit jury or to the grand jury or both?
Mr.jack Greenberg: It was both.
Speaker: Both.
Mr.jack Greenberg: Both. The -- some statement by the respondent that the figure of 1800 names in the jury box is only a guess, this man was the chairman of the Jury Commission. He was a person principally charged with the duties of conducting the business of the Jury Commission. There was no objection to his testimony. I might point out that when he took the stand the first time, he concluded his testimony by asking, "May I make a statement?" There was an objection. He was not permitted to make a statement. He was later recalled to the stand at which time he testified a second time. And certainly, if there were anything to correct or any additional testimony or not only was it -- within the power of the State as a general proposition, but this particular witness had a later opportunity to correct anything that he said at this time. We submit that on the record in this case, there is no question but that there has been racial discrimination in the selection of the jury.